Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 1 of 11

EXHIBIT A

CITIGROUP TO PAY 100 MILLION TO SETTLE US LIBOR

RIGGING PROBE
Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 2 of 11

2/5/2020 Citigroup to pay $100 million to settle U.S. Libor rigging probe - Reuters

= REUTERS O

 

BUSINESS NEWS
JUNE 15, 2018 / 12:19 PM / 2 YEARS AGO

Citigroup to pay $100 million to settle U.S. Libor rigging probe

Jonathan Stempel ws «CF

most U.S. states that it defrauded government and nonprofit entities by manipulating Libor, an

interest rate benchmark that underlies a wide range of consumer transactions.

The Citigroup Inc (Citi) logo is seen at the SIBOS banking and financial conference in Toronto, Ontario, Canada October
19, 2017. Picture taken October 19, 2017. REUTERS/Chris Helgren

https:/Avww.reuters.com/article/us-citigroup-settlement/citigroup-to-pay-100-million-to-settle-u-s-libor-rigging-probe-idUSKBN1JB2AA 1/3
Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 3 of 11

2/5/2020 Citigroup to pay $100 million to settle U.S. Libor rigging probe - Reuters
The settlement with the third-largest U.S. bank was announced on Friday by New York State
Attorney General Barbara Underwood, whose office has led a probe by 41 states and

Washington, D.C. of rate rigging by several banks.

Citigroup did not admit or deny wrongdoing, and agreed to cooperate.

It became the third bank to settle, following settlements of $220 million by Deutsche Bank AG

Banks have paid roughly $9 billion to settle Libor-rigging probes worldwide.

In a statement, New York-based Citigroup said it has adopted industrywide reforms intended
to stop rate rigging, and “made substantial investments in its systems, controls and monitoring

processes to better guard against inappropriate behavior.”

Libor is short for the London Interbank Offered Rate. Banks use it to set rates on hundreds of
trillions of dollars of credit card, mortgage, student loan and other transactions, and to

determine the cost of borrowing from each other.

The states accused Citigroup of concealing from market participants that it made improper
Libor submissions to avoid negative publicity and protect its reputation, and had concerns that

other banks’ submissions were inappropriate.

Citigroup’s alleged misconduct occurred in 2008 and 2009, during a global financial crisis that

led to its acceptance of three U.S. government bailouts.

“Our office has zero tolerance for fraudulent or manipulative conduct that undermines our
financial markets,” Underwood said in a statement. “Financial institutions have a basic

responsibility to play by the rules - and we will continue to hold those accountable who don’t.”

https:/Awww. reuters.com/article/us-citigroup-settlement/citigroup-to-pay-100-million-to-settle-u-s-libor-rigging-probe-idUSKBN1JB2AA 2/3
Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 4 of 11

2/5/2020 Citigroup to pay $100 million to settle U.S. Libor rigging probe - Reuters

Reporting by Jonathan Stempel in New York; Editing by Dan Grebler

Our Standards: The Thomson Reuters Trust Principles.

Apps Newsletters Advertise with Us Advertising Guidelines Cookies TermsofUse Privacy

v *¢ ef G in

All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and delays.

© 2020 Reuters. Ali Rights Reserved.

https:/Awww.reuters.com/article/us-citigroup-settlement/citigroup-to-pay-100-million-to-settle-u-s-libor-rigging-probe-idUSKBN1JB2AA

3/3
Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 5 of 11

EXHIBIT B

REDACTED DISPUTE TO EXPERIAN AND

REDACTED RESPONSE FROM EQUIFAX
Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 6 of 11

7360 86" Street
Miami Beach. FL 33141

October 30. 2015

NCAC Expenan

PO Box 9701

Alien TX 75013

Via Certshed Mai #7073 2250 0002 1029 8082

To Vfhom it May Concern

“hs 1$ in response to your letter ta me dated October 2015. I sent you the letter dated July 30

2015 via certified mail and demand that you investigate the following

| re-dispute the accuracy of the following accounts:

SITIBANK #200810 - inaccurate:

Please provide me with a description of the re-investigation procedure for all items disputed on
Apni 22. 2015 and today and provide me with the source of information for all items Please
send me all infarmation in my consumer file and send me an updated copy of my credit report
You must report accurate information. Thanking you in advance for your anticipated

noooeration
Case 1:19-cv-24042-KMW

ISPS com® - USPS Tracking®

English Customer Service USPS Mobile

 

 

EJUSPSCOM

USPS Tracking® Ne

‘og Number 70132250000210298082

“yy Tuesday, November 10, 2015

 

Wwriator

  

Features:
Certified Mail”

Postal Product:
First-Class Mait®
DATE & TIME STATUS OF ITEM LOCATION
November &, 2015 , 12:27
pm

ALLEN, TX 75013

Your item was delivered at 12:27 pm on November 9. 2015 in ALLEN, TX 75043

November @, 2015 , 11:40
am

Arrived at Unit ALLEN, TX 7043

Novernber 8, 2015 , 3:53 pm Departed USPS Destination NTX P&DC
Facility
Arrived at USPS Destination NTX PRDC

November 8. 2015 , 1:38 pm Facility

Arrived at USPS Origin
Facility

November 6. 2015 . 940 pm MIAME FE 33152

November 6, 2015 , 6:03 pm Departed Post Office MIAMI BEACH, FL 33154

Acceptance MIAMI BEACH, FL 33754

November 6, 2015 , 4.50 pm

 

O8e

Tracking (or receipt) number

https://tools.usps.com/go/TrackConfirmAction ?qte_tLabels f° 7015"

 

Document 18-1 Entered on FLSD Docket 02/06/2020 Page 7 of 11

a4

Register / Signin

  

BLOG SOry ice

Have questions? We're here to help

> Lipdap~

aaty TF

Sign up for My USPS.

 

af

 

 

&

 

 

 

i

 

 

gO02 1024

FOULS 2250

 

  

 

11/30/201

 
 
Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 8 of 11

 

2814 CUPL GHCRLOZOO NY Idd VRESRE On eS > Oo 4 ahtg

$£60-$89 (008) :eulYyd 9006-SPZRL XL OUOIUY UBS ‘900692 OG Od “WN MUEqHIO jaeEjUOS asead war!
sity jnoge SUOBSENb /CUOHIPPE BARY NOA jf JUNO|DTE SIy) Woy PAlo{ap Sem VOREAUWOJUI UNDE |EOUC}SIH WI! SIU Bupseba: asunos jeuibue aig wou) pepiroid uaaq
sty UOReUNO)U! PUONIPpY NOA o) sHuojaq Wal! sig JeLN PAYUsA ay ‘Ase SYNSEI BYL .0L8062-EFS006 - # JUNODOY’ JUN0IIE JIPAs9 BY] PEYIsIEaSOl BALY AMA <<<

 

 

ansopaod | angiseg sdeq 6rl-O2Z1 | suondiioseg
yo ehieyo ° 7 yuNGSOY UONDSyOO | ang sed SABC GL 1-06 °£ epog snjejs
uolssassoday = y | and iseg sAeq Boy 10 081: 9 ang Is@q seq 68-09 Z Aol sif4 JuNoDO
lepuaung Agno, : ft ang Iseg SAeq 621-051 and Ise She 6S-0E : 1 vO

 

 

 

(ss0june Bpess Aq peypodss £0 peso/a Pue Uade FEPNjOU! UO}}/DOe aM) |
(, Aq peswpdas used enay (elaqumu junosor jo eudip y wey ay) ‘Ayanoes aed Jog)
uoneuuosus JUNO OY peip

erumenmerenrenmancn
: wane Te rae ae na ae a a ee ales,

 

‘aJ@ SUCISNJIUOD INO PUB SUIBIUCT INOA POMO;Aes BABY OM <<<
[ UoRBDA SeAUIOY INO JO SiNsay ey! |
nod anes oy AnUNWoddo ayy xeyinby GuraiG 10) MOA yUBUL

 

‘QBLG-6PE-998 ESN eD 10 aouRsissyLodep|peiguos xeyINbe Mmm Je SN US!A

ajndsip anod jo joaigns au; ae UORRULOJU! asoYyM SalUedWOT GOW JO BUC Oj Payiwugns oq
Aew sjuouinoop ay ‘aindsip uno jo wed se xejinba 0) sana) & Guipnyour ‘sjuauinoop apinaid NOA UBYM ‘B}OU BSBA

‘ayndsip nod Jo SMRTS eg YDaYD 20 UCHEBYSEAUI UE LEIS oO] SUONdo Moja GIy JO BUC ASN ‘BDUaTUBAUOD Peppe UR 4O4

auoz aw anod ul Aepu4-Aepuoyy wdgo's of WeOO-S

wos 1962-SZP (888) ww SANRUssaiday JaWo)SND e Suyjes Aq 20 woo’ xeyinba ayeBysaaur aw ye sn Guqisia Aq sAep
09 }taU BUL UIYJIM Woda! JO 14178] STW) UIIM PaUIe}UOS UORTUUO LU ayioeds oy) BuipseSas xepinba joejU0S ose Aew
Nod AyO@up UORBULOZU! JEU] yO BIUNOS ayy 19e1G09 aswajd ‘sway payebyseauias ayy GuipseBai suogsenb jeuonippe
SAeY NCA j] Aly PAID INCA Q) SuOISIAg Aue ‘aqeaydde se ‘pur anbe: uoqebyseatial INGA JO ByNSes BY ue MOlaG

SOS Q eee 18eq

OOOOGGS72 FOE CAGE25 150043 120088) 07 GODO0G

002018399-2463
Grace D Sohs

730 86th St
Miami Beach, FL 39141-1116

FP O Box 105518
Atlanta, GA 30348

# UONBUIJUOD
GLOZ ‘pa isnbny : 3714 LOFTUS
xpainga

7 ead
Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 9 of 11

EXHIBIT C

REDACTED CITI HOME EQUITY LINE OF CREDIT
STATEMENT AND

REDACTED CITI MORTGAGE ACCOUNT INFORMATION
oe

ual Ch 8b

COMMS do PAULA CATR E

7 ibe: EPES

ge

Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 10 of 11

citibank

BANE, BLA
PO) Bee TBO
oe Lise MO GF17O4T10

GRACE D SOLIS
730 BETH ST

MIAMI BEACH FL

  

ase

Utah tt ageven edb TE TE De Tey gen

33141-11186

 

dee SY Se

 

 

 

 

 

 

“Fayre nt information

 

ONeTNe |
a124 OBS

“ ae en!
SoM SS

 

 

Summary af Account Activity
Previous Balance —""S28,572.65 Payment Due Date
: New Balance
- | Payments {-} $0.00 10 1 potatMinimun Payment Due
Other Credits (-) $0.00 || -
LoansfAdvances (4) $0.00
| Other Debits (+) 50.00 ||
Fors Changed (+) $0.00
interest Charged (+) $472.16
New Balance $124,984.81
|) Credit Linnit $103,148.00
| | Avaliable Credit $0.00
Statement Closing Cate 06/27/18
Deysin Billing Cycle 34

 

Write To The Address Below. For Billing

Presenva Your Rights.

CIB ANK
PO BOR TeRoS
SAN ANTOMO, TH 78245-R004

For Billing Inquiries Or Credit id Disputes
legquiries, Calling OF Sending an Elta will Not

 

 

 
   

Home Equity Line of Credit
Effective Date

     

Description

Account Number

  

Amount

 

 

 

 

  

96N ahee. - iE CHANGE

anata

Orne interest Changes

ninemsn

 

 

    

ae INTEREST FOR THS PERIOD

BINT OT p80 REV RATE |S 4.85%

interest Charged

vere AWG

3230.88
aarp ty

“ajo gh aR kg
Baan MG

 

_. (etal Fede Charged
Total interest Caerge ino) a

 

£4
Case 1:19-cv-24042-KMW Document 18-1 Entered on FLSD Docket 02/06/2020 Page 11 of 11

 

Account Number:

 

Statement Date: O9,/18/1e

How to reach us

 

 

 

 

Payment Due Date: iofo1ils ' assist eee an
7 omeowner Assistance: i- ” “AT AQ*
Amount Due: $67,379.16 Please relerence your account number ZO0V97T 7 B37 wher caing
“Cale are randomly monitored and recorded to ensure quality sence
Explanation of Arnount Due Account information
Sanepal $796 10 GRACE (SOUS
interes! S10 18 Property Aderess: 730 AGTH 37
Escrow $1248 00 MUAM BEACH FL 23141
Regular Monthly Payment 31,636.92 Type of blorigage FINED RATE L
Saget Toe Aenount $8,742 24 Oulstanding Principal Balance
Tors! Amount Due $67,018 interest Rata
Escrow Balinese
CitMorigage Taxes Paid Year to Data
ast Payments Breakdown
Paid Since Paid
a 21918 Year to Date
5 Principal $000 $0.00
a inerast $9.00 $0.00
. Total $0.00 $0.00

Transaction Activity (02/20/18 to O9/18/18)

Date Description Charges/ Adjustments Payments
oanana Additional Escrow Maceived - Thank you BG dg OF
ORAM Oelinquency Experse Balance Removal Mensiale aS meee
CARRIE & Interest-Bearing Procipa! increase $28,182.23

as2a8 Funds Reversed - Additional Escrow £

 

U8G9Ns

Dalnquency Expense Balance Remova/Remstate

Important messages conbnued on the next cage

cmon Belov iy thee aoc ory ‘ leg

Account Number

  

Has Be Yor a "RAPS

   
 

ure torely proressti), VRope

Please designate how you wart we to epply any
addiboral funds. Undesignated additional funds
are anpliad i the folowing order: 1) late charges
and/or faes, 2} pancipal, Once paid, additonat
fursds cannot ba returned

(Da not include cagh or aecount mqiaries with
‘your paiyraant

Please see avaree side for oralling address and
phone suniber changes

 

Co Ai Bea

hesdicoal Lae g
CAM OES =

ai Marti gs

’ otal Aron
enclosed

Mortgage Statement
Enclosed

 

Jonas? DT t008022

Cofagbe pes TUTTLE pede Lad eH ea TE yey

GRACE BD SOLIS -, Angi
PO BOX 78015
‘ 730 86TH ST . i

PRHOENIM AZ SOQ62-2015
oe MAM BEACH FL. Shidt-1116 ;
a PEt bape TAPE PM pHa pebepeg Ppl]

SOOO sey
CORRE | Include account mumber on check. Make payable to CouMartgage 5

CITIMOPTINGAGE ING

Bob

47500 OLLIb92 b?34BbO L7379Lb DOOOOOZOOLS 77437 CONS

 
